Citation Nr: 1637629	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with diabetes mellitus, type II during the course of the appeal period.  The Veteran does not contend, and the record does not reflect that the condition manifested during service or within a year of separation.  Instead, the Veteran maintains that his diabetes mellitus is due to herbicide exposure that occurred when he flew to the Republic of Vietnam in early 1971.  Specifically, the Veteran asserts that as part of his duties as a pay disbursement specialist he flew from Okinawa, where he was stationed, to Vietnam where he stayed overnight and departed the next day.

The Veteran's service treatment records and service personnel records do not indicate that he ever set foot in Vietnam and in July 2012 VA determined that there was insufficient information to send to the Joint Services Records Research Center (JSRRC) to verify the Veteran's claim.  However, since that determination was made, new information has been provided.  Service personnel records show that the Veteran was attached to the Headquarters Company of the Special Troops battalion serving at the financial services center on Ryukyu Island (Okinawa) from approximately March 1970 to September 1971.  He reportedly flew to Tan Son Nhut air base in Vietnam as part of a payroll shipment and remained there overnight before leaving the next day.  The Veteran also reported that this was a monthly activity for which multiple members of his unit were deployed.  The Veteran has repeatedly stated that any visitation to Vietnam would have occurred in the early part of 1971, and his records contain TDY orders to Seoul, Korea and another base in Japan, which the Veteran maintains are similar to the orders he was issued when he was sent to Vietnam.  

As the record contains the location of the Veteran's posting, his company and battalion, the approximate time of his detail to Vietnam and the location where he reportedly stayed while he was there, the Board finds that the appropriate repositories should be contacted in order to determine whether there is any corroboration of the Veteran's contention that he set foot in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his deployment to the Republic of Vietnam.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then contact the JSRRC and any other appropriate repository and request any verifying documentation concerning the Veteran's posting to Vietnam.  The request should include any information concerning the special troops battalion or its headquarters company specifically sending personnel or aircraft to Vietnam between January 1, 1971, and June 30, 1971, and if possible, any information concerning whether the Veteran was ever present on such a detail. 

3. Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




